Reasons for Allowance

Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art of record, Thomson et al. (10,388,272), shows it is well known to train speech recognition systems using word sequences and generate updated transcriptions. A speech recognition system receives input speech (Fig. 1, item 120a), the text editor (Fig. 1, item 126, Fig. 45, item 4526) can override errors and generate more accurate transcriptions. The denormalizer  (Fig. 61, item 6503) may apply rules to convert the transcriptions to a near consistent format. In regard to claims 1 and 15, the prior art of record does not show or suggest a method and system for determining based on the one or more acoustic features, that one or more override triggering rules associated with the transcription are satisfied, and based on the override triggering rules being satisfied, sending to a user device associated with the user utterance, an updated transcription. In regard to claim 8, Thomson et al. show receiving, at a computing device from a speech recognition computing device, a transcription associated with a user utterance, wherein the user utterance is associated with at least one action of a plurality of actions (consent, commands, para 803). In regard to claim 8, the prior art of record does not show or suggest a method for determining that the transcription is not associated with the plurality of actions, determining, based on an acoustic model and one or more acoustic features associated with the user utterance, that one or more override triggering rules associated with the transcription are satisfied; based on the one or more override triggering rules being satisfied, determining, an updated transcription, wherein the updated transcription is associated with the at least one action, and performing, based on the updated transcription, the at least one action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 30, 2022